NUMBER 13-15-00342-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

COPANO NGL SERVICES, LLC,                                                    Appellant,

                                           v.

JOHN ASHCRAFT, INDIVIDUALLY AND
AS TRUSTEE FOR THE JOHN ASHCRAFT
FAMILY TRUST 2012,                                                            Appellee.


                    On appeal from the 23rd District Court
                        of Matagorda County, Texas.


                         ORDER OF ABATEMENT
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam
      Appellant Copano NGL Services, LLC perfected an appeal from a final judgment

in a condemnation proceeding brought against appellee John Ashcraft, individually and

as trustee for the John Ashcraft Family Trust 2012. The trial court’s findings of fact and

conclusions of law indicate that the trial court held a hearing on June 15, 2015, at which
certain “stipulations” were made by counsel. However, no transcript of the hearing

appears in the record before this Court.

       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).

       Accordingly, we ABATE the appeal and DIRECT the official court reporter of the

23rd District Court of Matagorda County to prepare, certify, and file with this Court a

supplemental reporter’s record containing a transcript of the June 15, 2015 hearing. See

id. The supplemental reporter’s record shall be filed with this Court within thirty days from

the date of this order. The appeal will be reinstated upon receipt of the supplemental

reporter’s record and upon further order of this Court.

       IT IS SO ORDERED.


                                                   PER CURIAM

Delivered and filed the
13th day of May, 2016.




                                              2